                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION


Indian D. Jackson,

                     Plaintiff,

 v.                                               Civil Action No.:

Pardee Memorial Hospital Foundation, Inc.
d/b/a Margaret Pardee Memorial Hospital.,

                     Defendants.



                                   NOTICE OF REMOVAL

       COME NOW Defendants Pardee Memorial Hospital Foundation, Inc. d/b/a Margaret

Pardee Memorial Hospital (hereinafter collectively Defendant”) and, pursuant to 28 U.S.C. §§

1441 and 1446, hereby remove this action from the General Court of Justice, Superior Court

Division in Henderson County, North Carolina to the United States District Court for the

Western District of North Carolina, Asheville Division. Defendants consent to removal of this

action. As grounds therefore, Defendants show as follows:

        1.     This action was initially commenced in the General Court of Justice, Superior

Court Division in the State of North Carolina, County of Henderson on November 29, 2020 as

Case No. 2020-CVS-1879 against Defendants Pardee Memorial Hospital Foundation, Inc. d/b/a

Margaret Pardee Memorial Hospital. (See Exhibit 1.)

        2.     Defendants received a copy of the Summons and Complaint on December 14,

2020 through purported service by Certified U.S. Mail. (See Exhibit 2.) Thus, Defendants’

Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b), as Defendants are filing the same




      Case 1:21-cv-00012-MOC-WCM Document 1 Filed 01/12/21 Page 1 of 4
within 30 days of “receipt by defendant, through service or otherwise, of a copy of the initial

pleading setting forth the claim for relief upon which such action or proceeding is based.”

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a). The events

asserted by Plaintiff giving rise to her claims allegedly occurred in Henderson County, North

Carolina. Accordingly, venue properly lies in the United States District Court for the Western

District of North Carolina, Asheville Division as the District Court and Division encompassing

the Henderson County Superior Court.

       4.      In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served on Defendants and on file with the General Court of Justice Superior Court

Division in North Carolina, Henderson County are attached hereto. (See Exhibits 1 and 2.)

       5.      In accordance with 28 U.S.C. § 1446(d), Defendants will promptly give written

notice of the filing of this Notice of Removal to Plaintiff, the only adverse party, and will also

file a Notice of Filing this Notice of Removal with the General Court of Justice Superior Court

Division in the State of North Carolina, Henderson Court, a copy of which is attached hereto as

Exhibit 3.

                                Federal Question Jurisdiction

       6.      This action is properly removable to federal court because Plaintiff’s complaint

presents a federal question pursuant to 28 U.S.C. § 1331, inasmuch as Plaintiff alleges

violations of Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e, et seq.,

and 42 U.S.C. § 1981 (Section 1981), which are federal causes of action arising under the

Constitution, laws, or treaties of the United States over which this Court has original federal

question jurisdiction.   The Court may exercise supplemental jurisdiction over remaining

pendant claims.

       7.      Therefore, removal is appropriate pursuant to 28 U.S.C. §§ 1331 and 1441.
                                               2

     Case 1:21-cv-00012-MOC-WCM Document 1 Filed 01/12/21 Page 2 of 4
      WHEREFORE, on the basis of the foregoing, Defendants remove this action from the

General Court of Justice, Superior Court Division in the State of North Carolina, County of

Henderson.

      Dated this the 12th day of January, 2021.

                                           Respectfully submitted,

                                           s/ Matthew J. Gilley
                                           Matthew J. Gilley
                                           Federal I.D. No. 12653
                                           mgilley@fordharrison.com
                                           Brian N. McCracken
                                           Federal I.D. No. 12751
                                           bmccracken@fordharrison.com
                                           FORD & HARRISON LLP
                                           100 Dunbar Street, Suite 300
                                           Spartanburg, SC 29306
                                           Telephone: 864-699-1100
                                           Facsimile: 864-699-1101

                                           Attorneys for Defendants




                                              3

      Case 1:21-cv-00012-MOC-WCM Document 1 Filed 01/12/21 Page 3 of 4
                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION


Indian D. Jackson,

                         Plaintiff,

 v.                                                     Civil Action No.:

Pardee Memorial Hospital Foundation, Inc.
d/b/a Margaret Pardee Memorial Hospital.,

                         Defendants.


                                      CERTIFICATE OF SERVICE

        I, Matthew J. Gilley, hereby certify that the NOTICE OF REMOVAL was

electronically filed with the Clerk of Court using the Court’s CM/ECF system, which will serve

notice on Counsel for Plaintiff identified below.

                                            Alesha S. Brown, Esq.
                                            Hall and Dixon, PLLC
                                        725 East Trade Street, Suite 115
                                             Charlotte, NC 28202


        Dated this the 12th day of January, 2021.


                                                        s/ Matthew J. Gilley
                                                        Matthew J. Gilley



WSACTIVELLP:11994256.1




                                                    4

       Case 1:21-cv-00012-MOC-WCM Document 1 Filed 01/12/21 Page 4 of 4
